MEMORANDUM**
Beverly Ann Hollis-Arrington appeals pro se the district court’s summary judgment in her action alleging that by denying her request for a forbearance to prevent foreclosure, Cendant Mortgage Corporation breached her mortgage contract and the covenant of good faith and fair dealing, committed fraud, deceit, negligence, and intentionally inflicted emotional distress. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Henderson v. City of Simi Valley, 305 F.3d 1052, 1055 (9th Cir.2002), and we affirm.
Summary judgment was proper because Hollis-Arrington failed to show the existence of a genuine issue of material fact on any of her causes of action. See Nat’l Union Fire Ins. Co. v. Argonaut Ins. Co., 701 F.2d 95, 97 (9th Cir.1983) (“neither a desire to cross-examine an affiant nor an unspecified hope of undermining his or her credibility suffices to avert summary judgment”).
The district court did not abuse its discretion by setting aside the clerk’s entry of default.' See O’Connor v. Nevada, 27 F.3d 357, 364 (9th Cir.1994) (holding that determination to set aside default cannot be erroneous if defendant moved fast to set aside the default and had a meritorious defense to the action).
The district court did not abuse its discretion by denying Hollis-Arrington’s motion to recuse the presiding judge. See 28 U.S.C. § 144; Leslie v. Grupo ICA, 198 F.3d 1152, 1160 (9th Cir.1999).
The district court properly denied Holhs-Arrington’s motion to extend the time for discovery. See Margolis v. Ryan, 140 F.3d 850, 853 (9th Cir.1998).
We decline to consider issues raised for the first time on appeal. See Barcamerica Int’l. USA Trust v. Tyfield Imps., Inc., 289 F.3d 589, 595, n. 6 (9th Cir.2002).
We deny Hollis-Arrington’s Motion for Judicial Notice.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.